Napton, J.
The question in this case is identically the same which was decided by this court in Barker v. Scudder, 56 Mo. 276, and was reiterated in Davis Sewing Machine Co. v. Jones, 61 Mo. 409. The suit in this case was upon a guaranty of a note for a sewing machine given by the purchaser, Durham, on the back of which was written “Eor a valuable consideration I hereby guaranty the payment of the within note.” Signed: “Joel Hester.” The defense was that “ no notice at anytime was *92given by plaintiff to defendant, of any demand of payment or refusal to pay, on the part of said Durham, of said note.” There was a motion to strike out this part of defendant’s answer, which was overruled, and judgment was given for defendant on the pleadings. This question was strictly passed on in the case of Barker v. Scudder, and according to that, this judgment must be reversed and the cause remanded.
The other judges concur.